DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
On page 8, line 9, it appears that “bristle array 6” should be “brush head 6” since reference character 6 has already been used to represent the brush head (see page 7, line 16);
On page 8, line 25, it appears “R4 or R4” should be “R1 or R1”; and
Reference character 28 is used to denote both the bundle arrays (see page 8, line 4), the circumferential edge (see page 8, line 27) and “the convex edge” (see page 8, line 29). See also page 13, line 16. Some clarification is needed.
Appropriate correction is required.
The limitation of the bristles array being between 0.8 and 1.2 mm away from the outer contour of the brush head (see claim 3) and the ends of the bristle filaments being dyed (see claim 11) do not have an antecedent basis in the specification.

Claim Objections
Claims 1, 5 and 10 are objected to because of the following informalities:  
In regard to claims 1 and 10, the phrase “and/or” (see claim 1, lines 4 and 8 and claim 10, line 5) does not clearly define the claimed structure.
In regard to claim 5, it is unclear as to whether or not the “surface” defined on line 3 is referring to the same “surface” defined in claim 1 (see line 6) or some other surface. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 5, the term “substantially” (see line 3) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Allowable Subject Matter
Claims 1-3 and 5-12 are free of the art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Ganninger et al., Bartschi et al. and Lavezzo et al. references are cited as being directed to the state of the art as teachings of toothbrushes having bristles bundles positioned on surface segments of the base body having differing heights.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
8/9/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754